UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUl\/IBIA

\_ ) l
~ JoHN GREEN, )
) ,_n
plaintiff ) case 1 16 00634
. f _CV_
v § Asslgned To : Unassigned
‘ ) Asslgn_ _Date : 4/12/2016
UNITED sTATEs oF AMERICA, eral., ) Desc"pt'°": pm se Ge"' Cl""
)
Defendants. )
) »
MEMoRANDUM oPINIoN

This matter is before the Court on plaintiffs application to proceed z`njbrma pauperis and

his se complaint According to plaintiff, the statute pursuant to which he was convicted in

the Superior Court of the District of Colurnbia is invalid, such that his current incarceration
violates rights protected under the United States Constitution. He demands declaratory relief,

immediate release from custody and an award of monetary damages totaling $8,750,000. F or the

_ reasons stated below, the complaint will be dismissed in its entirety.

“Under D.C. Code § 23-110, a prisoner may seek to vacate, set aside, or correct sentence

~‘ on any of four grounds: (l) the sentence is unconstitutional or illegal; (2) the Superior Court did

not have jurisdiction to impose the sentence; (3) the sentence exceeded the maximum authorized
by law; or (4) the sentence is subject to collateral attack." Alston v. Um`ted States, 590 A._Zd 511,
513 (D;C. 1991). Such a motion must be filed in the Superior Court, see D.C. Code § 23-1 l0(a),
and "shall not be entertained . . . by any Federal . . . court if it appears that the [prisoner] has

failed to make a motion for relief under this section or that the Superior Court has denied him

relief, unless it also appears that the remedy by motion is inadequate or ineffective to test the v
legality `of his detention." D.C. Code § 23-l10(g); see Willz'ams v. Martinez, 586 F.3d 995, 998
(D;C. Cir. 2009) ("Section 23-1 l0(g)"s plain language makes clear that it only divests federal
courts of jurisdiction to hear habeas petitions by prisoners who could have raised viable claims
pursuant to section 23-1 lO(a)."). Plaintiff does not demonstrate that the remedy available to him
under D.C. Code § 23-110 is inadequate or ineffective to test the legality of his conviction and
subsequent incarceration, and he has no recourse in this federal district court, and, therefore, the
Court will deny the petition and dismiss this action. See Byrd v. Henderson, 119 F.Bd 34, 36-37
(D.C.Cir.l997) (finding that "a District of Columbia prisoner has no recourse to a federal judicial
forum unless the local remedy is inadequate or ineffective to test the legality of his detention").
Moreover, this Court has no authority to overturn a Superior Court conviction. See, e.g.,
Stoc`idard v. Court Servs. & Ojj%nder Supervisz`on Agencyfor the District of Columbz`a, No. CV
14-1338, 2014 WL 4086286, at *l (D.D.C. Aug. 18, 2014).

Plaintiff is no more successful in establishing that he is entitled to monetary damages

The Supreme Court instructs:

[I]n order to recover damages for allegedly unconstitutional
conviction or imprisonment, or for other harm caused by actions
whose unlawfulness would render a conviction or sentence invalid .
. .plaintiff must prove that the conviction or sentence has been
reversed on direct appeal, expunged by executive order, declared
invalid by a state tribunal authorized to make such detennination, or

called into question by a federal court’s issuance of a writ of habeas
corpus.

Heck v. Humphrey, 512 U.S. 477, 486-487 (1994). The plaintiff does not demonstrate that his

conviction or sentence has been reversed or otherwise invalidated, and, therefore, his claim for

damages fails See, e.g., Johnson v. Wz`llz`ams, 699 F. Supp. 2d 159, 171 (D.D.C. 2010), ajf'a’ sub
nom. Jr)hnson v. Fenty, No. lO-5lO5, 2010 WL 4340344 (D.C. Cir. Oct. l, 2010).
The Court will dismiss the complaint for failure to state a claim upon which relief can be

granted. See 28 U.S.C. §§ l9l5(e)(2)(B)(ii), l9l5A(b)(l). An Order is issued separately.

Uniied §ates District Judge